21-10699-dsj        Doc 29      Filed 05/25/21 Entered 05/25/21 19:32:52   Main Document
                                              Pg 1 of 2


TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
(212) 594-5000
Neil Berger
Brian F. Shaughnessy
Minta J. Nester
Proposed Attorneys for Albert Togut, Not Individually But
Solely in His Capacity as Chapter 7 Interim

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
                    In the Matter                              : Chapter 7
                                                               : Case No. 21-10699 (DSJ)
                          -of-                                 :
                                                               :
KOSSOFF PLLC                                                   :
                                            Debtor.            :
                                                               :
-------------------------------------------------------------- X
     AFFIDAVIT OF SERVICE OF CHAPTER 7 INTERIM TRUSTEE’S EX PARTE
     APPLICATION FOR AN ORDER (I) DIRECTING THE PRESERVATION OF
 DOCUMENTS AND RECORDED INFORMATION AND (II) AUTHORIZING THE
   ISSUANCE OF SUBPOENAS FOR THE PRODUCTION OF DOCUMENTS AND
DEPOSITION TESTIMONY PURSUANT TO RULE 2004 OF THE FEDERAL RULES
   OF BANKRUPTCY PROCEDURE AND ORDER AUTHORIZING TRUSTEE TO
 ISSUE SUBPOENAS AND OBTAIN TESTIMONY AND FOR INJUNCTIVE RELIEF

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

              KRISTA RICCIARDI, being duly sworn, deposes and says: deponent is
not a party to the action, is over 18 years of age and resides in New York, New York.

                On May 25, 2021, deponent served a copy of the Application for an Order (I)
Directing the Preservation of Documents and Recorded Information and (II) Authorizing the
Issuance of Subpoenas for the Production of Documents and Deposition Testimony Pursuant to
Rule 2004 of the Federal Rules of Bankruptcy Procedure and Order Authorizing Trustee to
Issue Subpoenas and Obtain Testimony and for Injunctive Relief, together with the
underlying exhibits upon the parties forth on the service list annexed hereto by
electronic mail.
                                                           /s/ Krista Ricciardi
                                                         KRISTA RICCIARDI
Sworn to before me this
 25th day of May 2021
        /s/ Neil Berger
    NOTARY PUBLIC
21-10699-dsj   Doc 29    Filed 05/25/21 Entered 05/25/21 19:32:52   Main Document
                                       Pg 2 of 2
                                      SERVICE LIST



Aaron Cahn, Esq. (bankruptcy@clm.com)

Thomas McGowan, Esq. (tomm@meltzerlippe.com)

David Grantz, Esq. (dgrantz@meyer.com)

Martin Karlinsky, Esq. (martin.karlinsky@karlinskyllc.com)

Gerard Riso, Esq. (Gerard.riso@mmrllp.com)

Scott Steinberg, Esq. (ssteinberg@meltzerlippe.com)

Markin Chinitz, Esq. (mark.chinitz@mmrllp.com)

Michael Grogan, Esq. (Michael.grogan@mmrllp.com

Thomas Pitta, Esq. (tpitta@emmetmarvin.com; TPITTA@EMMETMARVIN.com)

Paul Weinstein, Esq. (pweinstein@emmetmarvin.com)

Andrew Dasilva, Esq. (adasilva@emmetmarvin.com; adasilva@EMMETMARVIN.com)

Hector Roman, Esq. (hroman@roman-law.org)

Ndukwe Agwu, Esq. (nagwu@borahgoldstein.com)

Darren Marks, Esq. (dmarks@borahgoldstein.com)

Howard Kinglsey, Esq. (hkingsley@rosenbergestis.com)

Gerard Riso, Esq. (Gerard.riso@mmrllp.com)

Bryan Leinbach, Esq. (BLeinbach@zeklaw.com)

Ronald Neumann, Esq. (Rneumann@zeklaw.com)

Kevin Fritz, Esq. (kaf@msf-law.com)

Robert Guttmann, Esq. (RGuttmann@zeklaw.com)
